
	
		I
		111th CONGRESS
		1st Session
		H. R. 1740
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Wasserman Schultz
			 (for herself, Mrs. Myrick,
			 Ms. DeLauro,
			 Mrs. Christensen,
			 Ms. Bean, Ms. Pelosi, Ms.
			 Bordallo, Mr. Serrano,
			 Mrs. Capps,
			 Mr. Weiner,
			 Mr. Wexler,
			 Mr. Tonko,
			 Mr. Davis of Alabama,
			 Mr. Sablan,
			 Ms. McCollum,
			 Mr. Berman,
			 Ms. Ros-Lehtinen,
			 Mr. Baca, Mr. Hastings of Florida,
			 Mr. Meek of Florida,
			 Ms. Castor of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Klein of Florida,
			 Ms. Fudge,
			 Ms. Schakowsky,
			 Ms. Jackson-Lee of Texas,
			 Mr. Maffei,
			 Mr. Larson of Connecticut,
			 Ms. Sutton,
			 Mr. Cummings,
			 Mr. Burton of Indiana,
			 Mr. Poe of Texas,
			 Ms. Lee of California,
			 Mr. Moore of Kansas,
			 Mr. Mario Diaz-Balart of Florida,
			 Ms. Markey of Colorado,
			 Ms. Clarke,
			 Mr. Perriello,
			 Ms. Kosmas,
			 Ms. Matsui,
			 Mr. Gene Green of Texas,
			 Ms. Hirono,
			 Mrs. McCarthy of New York,
			 Mr. Boren,
			 Mrs. Davis of California,
			 Mr. Nadler of New York,
			 Mrs. Dahlkemper,
			 Ms. Schwartz,
			 Ms. Edwards of Maryland,
			 Ms. Kilpatrick of Michigan,
			 Mr. Murtha,
			 Ms. Baldwin,
			 Ms. Harman,
			 Mrs. Emerson,
			 Mr. Hodes,
			 Mr. Hall of New York,
			 Mr. Fattah,
			 Mrs. Tauscher,
			 Ms. Norton,
			 Mr. Conyers,
			 Mr. Ryan of Ohio,
			 Mr. Jones,
			 Mr. Braley of Iowa,
			 Ms. Titus,
			 Mr. Van Hollen,
			 Mr. Arcuri,
			 Mr. Welch,
			 Ms. Herseth Sandlin,
			 Mr. Nye, Mr. Carney, Mrs.
			 Kirkpatrick of Arizona, Mr.
			 Doggett, Ms. Kilroy,
			 Mr. Barrow,
			 Ms. Linda T. Sánchez of California,
			 Mr. Walz, Mr. Donnelly of Indiana,
			 Mr. Becerra,
			 Mr. Schiff,
			 Mr. Schauer,
			 Mr. Hinchey,
			 Mrs. Lowey,
			 Mr. Perlmutter,
			 Mr. Ellison,
			 Mr. Teague,
			 Mr. Cohen,
			 Mr. Doyle,
			 Mr. Mitchell,
			 Mr. Sestak,
			 Mr. McMahon,
			 Mr. Olver,
			 Mr. Shuler,
			 Mr. Thompson of California,
			 Ms. Kaptur,
			 Mr. Massa,
			 Mr. Reyes,
			 Mrs. Maloney,
			 Mr. Waxman,
			 Ms. Shea-Porter,
			 Mr. Boyd, Mr. Dicks, Mr.
			 LaTourette, Mr. Obey,
			 Mr. Wamp, Mr. Price of North Carolina,
			 Mr. Manzullo,
			 Mrs. Bono Mack,
			 Mr. Posey,
			 Mr. Stearns,
			 Mr. Tierney,
			 Mr. Issa, Mr. Mack, Mr. Scott
			 of Georgia, Mr. Clyburn,
			 Mr. Childers,
			 Mr. Cleaver,
			 Mr. Luján,
			 Mr. Foster,
			 Mr. Kanjorski,
			 Ms. Speier,
			 Mr. Hoyer,
			 Ms. Richardson,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Murphy of Connecticut,
			 Mr. Boccieri,
			 Mr. Wilson of Ohio,
			 Mr. Neal of Massachusetts,
			 Mr. Pallone,
			 Mr. Kratovil,
			 Mr. Al Green of Texas,
			 Mr. Putnam,
			 Mrs. Halvorson,
			 Mr. Kind, Mr. Kildee, Mr.
			 Kennedy, Mr. Boozman,
			 Mrs. Biggert,
			 Mr. Lance,
			 Mrs. McMorris Rodgers,
			 Mr. Yarmuth,
			 Mr. Shimkus,
			 Mr. Carnahan,
			 Mr. Loebsack,
			 Mr. Rehberg,
			 Mr. Alexander,
			 Mr. Heinrich,
			 Mr. Sires,
			 Mr. Ellsworth,
			 Mr. Matheson,
			 Mr. Taylor,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Barton of Texas,
			 Mr. Clay, Mr. Honda, Mr. Frank
			 of Massachusetts, Ms.
			 Woolsey, Mr. Fortenberry,
			 Mr. Crenshaw,
			 Mr. Sam Johnson of Texas,
			 Mr. Culberson,
			 Mr. Marchant,
			 Mr. Lucas,
			 Mr. Smith of Texas,
			 Mr. Kirk, Mrs. Capito, Mr.
			 Gonzalez, Mr.
			 Faleomavaega, Mr. Latham,
			 Mr. Cantor,
			 Ms. Fallin,
			 Ms. Waters,
			 Mr. Melancon,
			 Ms. Zoe Lofgren of California,
			 Mr. Oberstar,
			 Mr. Rahall,
			 Mr. Pastor of Arizona,
			 Mr. Himes,
			 Mr. Buyer,
			 Mr. Payne,
			 Mr. Costello,
			 Mr. Turner, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to increase
		  awareness of the risks of breast cancer in young women and provide support for
		  young women diagnosed with breast cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Education and Awareness
			 Requires Learning Young Act of 2009 or
			 EARLY Act.
		2.Young women’s
			 breast cancer awareness and supportTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				SPrograms relating
				to breast cancer
					399HH.Young women’s
				breast cancer awareness and support
						(a)Public education
				campaign
							(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				conduct a national evidence-based education campaign—
								(A)to increase public
				awareness regarding the threats posed by breast cancer to young women of all
				ethnic and cultural backgrounds, including the particular risks faced by
				certain ethnic and cultural groups; and
								(B)focusing on
				awareness of risk factors of breast cancer among young women and achieving
				early detection of breast cancer among young women through community-centered
				informational forums, public service advertisements, and media
				campaigns.
								(2)Authorized
				activitiesIn conducting the education campaign under paragraph
				(1), the Secretary may—
								(A)make public
				announcements targeted towards young women with the goal of educating them that
				breast cancer occurs in young women and the steps they can take to recognize
				their individual risk factors and ensure early detection of breast cancer,
				ensuring that such messaging is age-appropriate;
								(B)provide education,
				through written materials, identifying evidence based methods to lower the risk
				of breast cancer in young women through changes in lifestyle including diet,
				exercise, and environmental factors;
								(C)conduct other
				activities determined by the Secretary to promote educational awareness, early
				detection, and risk-reducing practices among young women and increase the
				number of young women with breast cancer warning signs who seek immediate
				care;
								(D)award grants,
				contracts, or cooperative agreements to appropriate State agencies to carry out
				secondary school and university education campaigns, focusing on breast cancer
				awareness among young women;
								(E)develop and
				distribute to young women, physicians, and other appropriate health care
				professionals, educational materials—
									(i)designed for young
				women;
									(ii)relating to
				particular risk factors for breast cancer in women under the age of 40;
									(iii)identifying methods for increasing early
				detection, including clinical breast exams, blood component analysis, and where
				there is a increased risk of breast cancer due to ethnic background, genetic
				mutations, or other risk factors, other predictive tools such as genetic
				counseling and testing;
									(iv)identifying
				methods for increasing self awareness, including breast self exams, learning
				how to perform such exams, and knowing the signs of breast malignancies;
									(v)identifying
				evidenced based methods to lower the risk of breast cancer through changes in
				lifestyle, including diet, exercise, and environmental factors;
									(vi)identifying
				available treatment options for breast cancer; and
									(vii)for young women
				who have been diagnosed with breast cancer, health information from credible
				sources that provides information on—
										(I)fertility
				preservation;
										(II)support,
				including social, emotional, psychosocial, financial, lifestyle, and caregiver
				support;
										(III)familial risk
				factors; and
										(IV)risk reduction
				strategies to reduce recurrence or metastasis; and
										(F)carry out a health
				education program targeted to specific higher-risk populations of young women
				based on race, ethnicity, level of acculturation, and family history, including
				the African-American and Ashkenazi Jewish populations under 40 years of
				age.
								(3)Media
				campaignIn conducting the education campaign under paragraph
				(1), the Secretary shall award grants to entities to establish national
				multimedia campaigns oriented to young women that—
								(A)will encourage
				young women to be aware of—
									(i)their personal
				risk factors, including by talking to their medical practitioner about those
				risks;
									(ii)strategies for
				increasing early detection, including clinical breast exams, and where there is
				a increased risk of breast cancer due to ethnic background, genetic mutations,
				or other risk factors, other predictive tools such as genetic counseling and
				testing;
									(iii)strategies for increasing self awareness,
				including doing breast self exams, learning how to perform such exams, and
				knowing the signs of breast malignancies;
									(iv)evidence based preventative lifestyle
				changes, including eating healthily and maintaining a healthy weight; and
									(v)other breast
				cancer early detection and risk reduction strategies determined appropriate by
				the Secretary;
									(B)will encourage
				young women of specific higher-risk populations based on race, ethnicity, level
				of acculturation, and family history, including the African-American and
				Ashkenazi Jewish populations under 40 years of age to talk to their medical
				practitioners about those risks and methods for appropriate screening and
				surveillance, including available genetic testing and counseling; and
								(C)may include advertising through television,
				radio, print media, billboards, posters, all forms of existing and emerging
				social networking media, other Internet media, and any other media determined
				appropriate by the Secretary.
								(4)Advisory
				committee.
								(A)EstablishmentNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish an advisory committee to assist in creating and
				conducting the education campaign under paragraph (1).
								(B)MembershipThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall appoint to the advisory committee under subparagraph (A) such
				members as deemed necessary to properly advise the Secretary, and shall include
				organizations and individuals with expertise in breast cancer prevention,
				diagnosis, genetic screening and counseling, treatment, and rehabilitation in
				young women.
								(b)Health care
				professional education campaign
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, and in consultation with the Administrator
				of the Health Resources and Services Administration, shall conduct an education
				campaign to increase awareness among physicians and other health care
				professionals—
								(A)relating to the
				risk factors, risk reduction strategies, early diagnosis and treatment of
				breast cancer in young women;
								(B)on when to refer
				patients to a health care provider with genetics expertise; and
								(C)on how to provide
				counseling that addresses long-term survivorship and health concerns of young
				women diagnosed with breast cancer.
								(2)MaterialsThe
				education campaign under paragraph (1) may include the distribution of print,
				video, and Web-based materials on assisting physicians and other health care
				professionals in—
								(A)identifying
				generally the risk factors and early warning signs and symptoms of breast
				cancer specific to women under the age of 40 and the specific risk factors that
				would require increased monitoring;
								(B)counseling
				patients on the benefits of evidence based healthy lifestyles which reduce the
				risks of breast cancer;
								(C)counseling patients on the importance of
				consistent breast self exams to facilitate breast self awareness and teaching
				patients how to perform such exams;
								(D)understanding the importance of early
				diagnosis, including teaching young women the symptoms of breast cancer and
				early detection practices, including clinical breast exams, blood component
				analysis, genetic counseling and testing where appropriate, and other
				strategies determined to be appropriate by the Secretary; and
								(E)the unique
				long-term effects faced by young women with breast cancer that will need to be
				addressed over their lifetimes, including—
									(i)re-entry into the workforce or
				school;
									(ii)infertility as a
				result of treatment;
									(iii)neuro-cognitive
				effects;
									(iv)important effects
				of cardiac, vascular, muscle, and skeletal complications; and
									(v)secondary
				malignancies.
									(c)Prevention
				research activitiesThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall conduct prevention
				research on breast cancer in younger women, including the following:
							(1)Behavioral and
				other research on the impact of breast cancer diagnosis on young women.
							(2)Formative research
				to assist with the development of educational messages and information for the
				public, targeted populations, and their families about breast cancer.
							(3)Surveys of
				physician and public knowledge, attitudes, and practices about breast cancer
				prevention and control in high-risk populations.
							(d)Support for
				young women diagnosed with breast cancer
							(1)In
				generalThe Secretary shall award grants to organizations and
				institutions to provide health information from credible sources and
				substantive assistance directed to young women diagnosed with breast cancer
				on—
								(A)education and
				counseling regarding fertility preservation;
								(B)support, including
				social, emotional, psychosocial, financial, lifestyle, and caregiver
				support;
								(C)familial risk
				factors; and
								(D)risk reduction
				strategies to reduce recurrence or metastasis.
								(2)PriorityIn
				making grants under paragraph (1), the Secretary shall give priority to
				applicants that deal specifically with young women and breast cancer.
							(e)No duplication
				of effortIn conducting an education campaign or other program
				under subsections (a), (b), (c), or (d), the Secretary shall avoid duplicating
				other existing Federal breast cancer education efforts.
						(f)Measurement;
				reportingThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall—
							(1)measure young
				women’s awareness regarding breast cancer, including knowledge of specific risk
				factors and early warning signs, and young women’s proactive efforts at early
				detection, including seeking out information on risk-reducing lifestyle
				choices, the number or percentage of young women receiving regular clinical
				breast exams, the number or percentage of young women who perform breast self
				exams, and the frequency of such exams, before the implementation of this
				section;
							(2)establish
				quantitative benchmarks to measure the impact of activities under this
				section;
							(3)not less than
				every 3 years, measure the impact of such activities; and
							(4)submit reports to
				the Congress on the results of such measurements.
							(g)DefinitionsIn
				this section—
							(1)the term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the
				United States Virgin Islands; and
							(2)the term
				young women means women 15 to 39 years of age.
							(h)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $9,000,000 for each of the fiscal years 2010 through
				2014.
						.
		
